Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 09/03/2021 is acknowledged.
The Double Patenting rejection of claims 1-19 over claims 1-34 of U.S. Patent No. 10,674,746 is withdrawn per the Terminal Disclaimer filed 09/03/2021. 
The rejection of claims 13-15 and 18 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
The rejection of claims 1-19 under U.S.C. 35 103(a) is withdrawn per claim amendments and Applicant’s persuasive discussion. 
Claim 20 has been newly added.
Claims 1-20 are being considered on the merits. 
Examiner’s Statement of Reasons for Allowance
	The closest prior art is Wozniak et al. (US 5,549,728) that discloses a microbial lysate from Lactobacillus acidophilus. The microbial lysate composition may further comprise bentonite. However, Wozniak et al. does not disclose a nutrient composition wherein the microbial lysate is bound to the carrier. Neither does Wozniak et al. disclose the moisture content of the composition. There is no mention of a plant extract in Wozniak et al. 
	The presently claimed invention is an animal nutrient composition of low moisture content (less than or equal to about 20%); comprising a carrier, e.g. a phyllosilicate, a microbial fermentation product adsorbed to the surface of the carrier or absorbed below the surface of the carrier, plant materials and plant extracts. The microbial fermentation 
	Claims 1-20 are novel and nonobvious. Claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HAMID R BADR/Primary Examiner, Art Unit 1791